Citation Nr: 0801300	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on December 
6, 2002.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 determination issued 
by the VA Medical Center (VAMC) located in Tucson, Arizona.  

In September 2006, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.  Additionally at the 2006 hearing, the 
Board notes that the veteran and his spouse provided 
testimony and submitted evidence regarding reimbursement of 
costs for medical treatment associated with, but after, the 
December 6, 2002 treatment date at issue.  As the RO has not 
yet adjudicated the issue(s), the Board does not presently 
have jurisdiction to consider such issue.  Hence, this matter 
is referred to the RO for appropriate action.


FINDING OF FACT

The veteran had coverage under a private health-plan contract 
for emergency medical treatment and services rendered on 
December 6, 2002.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on December 
6, 2002, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  


VA satisfied its duty to notify by means of a letter from the 
VAMC to the veteran in April 2005.  The letter informed the 
veteran of what evidence was required to substantiate his 
reimbursement claim and informed him of his and VA's 
respective duties for obtaining evidence as well as requested 
he submit any relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.    

Duty to assist
 
With regard to the duty to assist, the claims file contains 
private hospitalization records from December 2002 and a 
standard billing form, UB-92.  Additional evidence, such as 
whether the veteran was enrolled in the VA health care system 
and had received medical services within the 24-month period 
proceeding December 2002, is not of record.  However, as the 
veteran's claim under 38 U.S.C.A. § 1725 fails for other 
reasons, it is not prejudicial to proceed with appellate 
review of the issue decided herein.  The claims file contains 
the veteran's statements in support of his appeal.  The Board 
notes that the veteran's notice of disagreement referenced a 
letter to VA, dated February 2, 2004, "explaining our 
position and requesting that the claim be paid."  The record 
does not appear to contain this letter.  Notwithstanding the 
missing letter, the Board notes that the veteran was afforded 
an opportunity for a personal hearing regarding the issue on 
appeal and stated his contentions concerning this issue at 
the hearing.  As such, the Board does not find it prejudicial 
to continue with appellate review of the claim as the 
statements and testimony of record stated the veteran's 
contentions.  The Board has carefully reviewed the veteran's 
other statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim 
which VA has been authorized to obtain. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 

Legal criteria and analysis

The veteran is seeking payment of the cost of private medical 
treatment he received on December 6, 2002 for which he did 
not have prior authorization to receive.  At the September 
2006 Board hearing, it was noted that the veteran relied on 
his belief that VA would pay for the medical costs so he 
delayed in filing for these costs with his private health 
insurance provider, Medical Savings Health Plan (MSHP).  (See 
Transcript "T." at 20-22.)  It was also contended that 
because the veteran had not met MSHP's deductible, VA should 
cover such costs because they were not reimbursable by any 
other health plan.  (T. at 22.)  

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The 
first statute applies to veterans either service connected 
for at least one disability at the time they sought treatment 
or who were participants in a vocational rehabilitation 
program.  The veteran has no service-connected disabilities 
and the record does not contain evidence nor does the veteran 
contend that he was a participant in a vocational 
rehabilitation program.  As such, payment or reimbursement 
under 38 C.F.R. § 1728 is not warranted.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. § 17.1000-17.1008 (2007).  

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have  reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency  medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the  health 
of the individual in serious jeopardy, serious  impairment to 
bodily functions, or serious dysfunction  of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran  becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g. 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

Again, in order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the above 
enumerated criteria.  The Board calls attention to criterion 
(g), which notes that the veteran cannot have coverage under 
a health-plan contract for any of the emergency treatment.  
In this case, the Board notes that the veteran had private 
insurance available.  The UB-92 form notes that the "payer" 
for medical expenses incurred on December 6, 2002 is MSHP and 
that the insured's name is the veteran's spouse with the 
veteran being part of the group.  The Board further notes 
that neither the veteran nor his spouse have denied that the 
veteran was covered by his spouse's health insurance plan.  
Indeed, the veteran's spouse testified that she never took 
his name off of the MSHP insurance policy.  (T. at 4; see 
also T. at 5, 17-20.)  Testimony of record reflects that the 
veteran failed to submit a claim to his private health 
insurance provider within the plan's required time-window 
based on the belief that VA would reimburse him for the 
costs.  The Board also notes that 38 U.S.C.A. § 1725(f)(2)(A) 
defines the term "health-plan contract" to include an 
insurance policy or contract, medical or hospital service 
agreement, membership or subscription contract, or similar 
arrangement under which health services for individuals are 
provided or the expenses of such services are paid.  Based on 
the evidence and testimony of record, the Board finds the 
veteran was covered under a "health-plan contract" by MSHP 
when he incurred expenses for unauthorized emergency medical 
treatment and services on December 6, 2002.

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding his treatment at University Medical Center on 
December 6, 2002, it cannot grant the veteran's claim unless 
the facts of the case meet all of the requirements under 38 
C.F.R. § 17.1002, which this claim does not.  Thus, as the 
veteran's claim has failed to meet the necessary requirements 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008 (2007), 
the claim must be denied. 


 


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on December 
6, 2002, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


